                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CATAMOUNT PROPERTIES 2018, LLC,                     Case No. 21-cv-03023-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9
                                                                                             Re: ECF No. 1
                                  10     CECILLE QUESADA PAED,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 22, 2021, Defendant Cecille Quesada Paed, proceeding pro se, removed this

                                  14   unlawful detainer action from the San Mateo Superior Court. ECF No. 1.

                                  15          “[A]ny civil action brought in a [s]tate court of which the district courts of the United

                                  16   States have original jurisdiction, may be removed by [a] defendant . . . to [a federal] district court.”

                                  17   28 U.S.C. § 1441(a). “A defendant may remove an action to federal court based on federal

                                  18   question jurisdiction or diversity jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042

                                  19   (9th Cir. 2009) (citing 28 U.S.C. § 1441). If the district court determines that it lacks jurisdiction,

                                  20   the action must be remanded back to state court. Martin v. Franklin Capital Corp., 546 U.S. 132,

                                  21   134 (2005). There is a “strong presumption” against finding removal jurisdiction, which “means

                                  22   that the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,

                                  23   980 F.2d 564, 566 (9th Cir. 1992) (citation omitted). The Court “resolves all ambiguity in favor of

                                  24   remand to state court.” Hunter, 582 F.3d at 1042.

                                  25          Paed fails to establish a basis for federal jurisdiction. Although her notice of removal

                                  26   makes passing reference to a variety of federal statutes, ECF No. 1 at 2-3, none of them are at

                                  27   issue in the underlying action, which is a simple state unlawful detainer action between non-

                                  28   diverse parties, see id. at 7. Paed also refers to Case No. 19-cv-08123-EMC, which appears to be
                                   1   a prior attempt by Paed to remove the same case. There, Judge Chen granted Plaintiff’s motion to

                                   2   remand on February 25, 2020, finding that removal was likely improper and that the Court had no

                                   3   basis for jurisdiction. See Case No. 19-cv-08123-EMC, ECF No. 9. None of the parties’

                                   4   circumstances appear to have changed since the entry of Judge Chen’s order.

                                   5           Accordingly, the Court directs Paed to show cause why this action should not be remanded

                                   6   to state court or lack of subject matter jurisdiction and/or otherwise improper removal of this

                                   7   action. Plaintiff may, but is not required to, file a brief simultaneously on the same issues. Briefs

                                   8   must be filed no later than June 1, 2021. If Paed fails to file a brief, the Court will remand the

                                   9   case.

                                  10           IT IS SO ORDERED.

                                  11   Dated: May 18, 2021
                                                                                        ______________________________________
                                  12
Northern District of California




                                                                                                      JON S. TIGAR
 United States District Court




                                  13                                                            United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
